264 F.2d 892
Michele MARCHESE & Jesse Del Bono, Appellants,v.UNITED STATES of America, Appellee.
No. 16151.
United States Court of Appeals Ninth Circuit.
April 15, 1959.

Cornell Ridley, Morris Lavine, Los Angeles, Cal., for appellants.
Laughlin E. Waters, U.S. Atty., Bruce A. Bevan, Jr., Robert John Jensen, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The judgment of the United States District Court for the Southern District of California is affirmed.


2
The order admitting defendants to bail is revoked effective immediately.  This order of revocation is without prejudice to the defendants moving in the district court for bail in the light of the changed circumstance of affirmance.  In the present condition of the case, this court deems existing bail too low.